Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on August 17, 2021.

2. Claims 31-34 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 31 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “provide to the user of a first user account, the first topic, initially selected as a current topic corresponding to the first user account, wherein the first topic associates a first topic current workspace to the user as a user interface; respond to user selection of the second topic, different from the first topic, by, designating the second topic as the current topic provided to the user; associating a second topic current workspace with the second topic; and allocating a trove per application used by the user while the second topic is selected as the current topic; and respond to an external event to offer to the user an option to provide user input to switch to a different topic from the current topic in order to respond to the external event from the different topic,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.
Claims 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patents 10,606,446 and 11,137,877. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present case are just variants of the patent claims. For example:

US Patent 10,606,446
Present Application
1. A computer system with an operating system that provides user access through a user account, each user account configurable by an associated user to provide a plurality of user work environments, each of the user work environments called a topic, each topic providing one or more troves associated with user activity while the topic is selected as the user's current topic, the computer system providing a user interface that permits interaction with a first topic, generated by a user, that includes at least one associated workspace, the system comprising: data storage, operatively coupled to a processor, for storing trove data in one or more troves, each trove associated with an application executing while the user has selected the first topic as the current topic; the processor configured to execute instructions that cause the processor to: provide to the user of a first user account, a home topic, initially selected as a current topic corresponding to the first user account, wherein the home topic associates a home topic current workspace to the user as a user interface; respond to user selection of the first topic, different from the home topic, by, designating the first topic as the current topic provided to the user; associating a first topic current workspace with the first topic; and allocating a trove per application used by the user while the first topic is selected as the current topic.
31. Acomputer system with an operating system that provides user access through a user account, each user account configurable by an associated user to provide a plurality of user work environments, each of the user work environments called a topic, and the plurality of user work environments comprising at least a first topic and a second topic, each topic providing one or more troves associated with user activity while the topic is selected as the user’s current topic, the computer system providing a user interface that permits interaction with the second topic, generated by a user, that includes at least one associated workspace, the system comprising: data storage, operatively coupled to a processor, for storing trove data in one or more troves, each trove associated with an application executing while the user has selected the second topic as the current topic; the processor configured to execute instructions that cause the processor to: provide to the user of a first user account, the first topic, initially selected as a current topic corresponding to the first user account, wherein the first topic associates a first topic current workspace to the user as a user interface; respond to user selection of the second topic, different from the first topic, by, designating the second topic as the current topic provided to the user; associating a second topic current workspace with the second topic; and allocating a trove per application used by the user while the second topic is selected as the current topic; and respond to an external event to offer to the user an option to provide user input to switch to a different topic from the current topic in order to respond to the external event from the different topic.


US Patent 11,137,877
Present Application
1. A computer system with an operating system that provides user access through a user account, each user account configurable by an associated user to provide a plurality of user work environments, each of the user work environments called a topic, and the plurality of user work environments comprising at least a first topic and a second topic, each topic providing one or more troves associated with user activity while the topic is selected as the user's current topic, the computer system providing a user interface that permits interaction with the second topic, generated by a user, that includes at least one associated workspace, the system comprising: data storage, operatively coupled to a processor, for storing trove data in one or more troves, each trove associated with an application executing while the user has selected the second topic as the current topic; the processor configured to execute instructions that cause the processor to: provide to the user of a first user account, the first topic, initially selected as a current topic corresponding to the first user account, wherein the first topic associates a first topic current workspace to the user as a user interface; respond to user selection of the second topic, different from the first topic, by, designating the second topic as the current topic provided to the user; associating a second topic current workspace with the second topic; and allocating a trove per application used by the user while the second topic is selected as the current topic.
31. Acomputer system with an operating system that provides user access through a user account, each user account configurable by an associated user to provide a plurality of user work environments, each of the user work environments called a topic, and the plurality of user work environments comprising at least a first topic and a second topic, each topic providing one or more troves associated with user activity while the topic is selected as the user’s current topic, the computer system providing a user interface that permits interaction with the second topic, generated by a user, that includes at least one associated workspace, the system comprising: data storage, operatively coupled to a processor, for storing trove data in one or more troves, each trove associated with an application executing while the user has selected the second topic as the current topic; the processor configured to execute instructions that cause the processor to: provide to the user of a first user account, the first topic, initially selected as a current topic corresponding to the first user account, wherein the first topic associates a first topic current workspace to the user as a user interface; respond to user selection of the second topic, different from the first topic, by, designating the second topic as the current topic provided to the user; associating a second topic current workspace with the second topic; and allocating a trove per application used by the user while the second topic is selected as the current topic; and respond to an external event to offer to the user an option to provide user input to switch to a different topic from the current topic in order to respond to the external event from the different topic.



Conclusion
5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192